 















 [image_005.jpg]



FACTORING AND SECURlTY AGREEMENT

 

AMENDMENT 2



 

This Second Amendment (“Amendment”) amends the Factoring and Security Agreement
made as of November 4, 2016 by and between The Maslow Media Group, Inc.
(“Client”) and Advance Business Capital LLC d/b/a Triumph Business Capital
(“Company”) as follows, effective as of January 19, 2018.

 

1. The Maximum Advance, per Schedule A, will be increased to $5,500,000.

 

This Amendment and the Factoring and Security Agreement embody the final and
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof, and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral
agreements. There are no oral agreements between the parties.

 

IN WITNESS WHEREOF, the Parties have executed this agreement on the day and year
as specified below.

 

CLIENT: The Maslow Media Group, Inc.       By: [ex10-9_002.jpg]   Name: Nick
Tsahalis   Title: CEO   Date: 3/30/18

 

 

 COMPANY: Triumph Business Capital       By:  [ex10-9_003.jpg]   Name: George A.
Thorson   Title: Executive Vice President





 





Triumph Business CapitalPage 1 of 1Amendment - Maximum Advance.doc (072314)

 

 

